Citation Nr: 0709613	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  00-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include consideration as being secondary to a service-
connected disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cardiovascular 
disease.

3.  Entitlement to service connection for cardiovascular 
disease as secondary to a service-connected disability.  

4.  Entitlement to an effective date earlier than July 12, 
1999, for a grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1963 to September 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  

During a hearing held in October 2006, the veteran and his 
attorney indicated satisfaction with the 10 percent rating 
which has been granted for a duodenal ulcer with acute 
duodenal pain.  Accordingly, that issue is no longer on 
appeal.  

The Board notes that the issues which were certified for 
appellate review included whether new and material evidence 
had been presented to reopen a claim for service connection 
for cardiovascular disease.  The Board finds, however, that 
when the veteran's claim for service connection for 
cardiovascular disease was previously denied, he had not 
established service connection for any disability.  Now, 
however, he is service-connected for post-traumatic stress 
disorder.  A claim for service connection for cardiovascular 
disease on a secondary basis may be considered without the 
application of the new and material evidence standard.  
Therefore, the Board has set forth that issue separately.  

The claim for service connection for hypertension and the 
claim for secondary service connection for cardiovascular 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for cardiovascular disease was 
previously denied by the RO in June 1996.  The veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.   

2.  Evidence received subsequent to the June 1996 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for cardiovascular disease.

3.  The RO received the veteran's initial claim for service 
connection for PTSD on September 27, 1995.

4.  The RO denied that claim in a rating decision dated in 
June 1996 based, in part, on a finding that the only 
available service personnel record, his DD 214, reflected no 
service in Vietnam.

5.  The veteran did not perfect an appeal of the RO's 
December 1998 rating decision.

6.  The RO received the veteran's second claim for service 
connection for PTSD in July 1999.



7.  The RO subsequently reopened and granted the veteran's 
claim based on information found in newly discovered service 
department records.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied entitlement to 
service connection for cardiovascular disease is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for cardiovascular disease.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).

3.  The criteria for entitlement to an effective date of 
September 27, 1995, for a grant of service connection for 
PTSD, have been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.157, 
3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2004 and May 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 


Board also notes that the appellant has been informed through 
the letters of the definition of new and material evidence, 
and what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, 
notice was provided regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For Cardiovascular 
Disease.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The appellant's claim for service connection for 
cardiovascular disease was previously denied by the RO in 
June 1996 on the basis that the service medical records were 
negative for any treatment of cardiovascular disease, and the 
evidence 


which had been presented failed to establish any relationship 
between current cardiovascular disease and any injury or 
disease in service.  The veteran was notified in writing of 
the decision, but he did not initiate an appeal within the 
applicable time limit.   

The previously considered evidence included the veteran's 
service medical records which were negative for any 
references to cardiovascular disease.  The report of a 
medical history given by the veteran in June 1967 for the 
purpose of his separation from service shows that he denied 
having pain or pressure in the chest, palpitations or a 
pounding heart, and denied high or low blood pressure.  The 
report of a separation examination conducted at that time 
showed that clinical evaluation of the heart was normal.   

Also of record were post service medical records such as a 
private operation report dated in February 1994 which 
reflected that the veteran underwent surgery for coronary 
artery disease.  Neither that record, nor any other record 
contained any indication that the disease was related to 
service.  

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  A final rating or Board decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
June 1996 decision, which was the only final adjudication 
that disallowed the veteran's claim.



New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The additional evidence which has been presented includes 
testimony by the veteran in which he reported having 
developed heart disease in service.  However, these 
assertions are cumulative and redundant, essentially 
duplicating his assertions made at the time of the previous 
denial.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Numerous additional post-service medical treatment records 
have been presented showing diagnosis of heart disease many 
years after service.  However, the current existence of heart 
disease was well established at the time of the prior denial.  
Therefore, the additional post service records are cumulative 
and redundant.  

The Board has noted that a letter dated in August 1997 from 
Brook D. Scott. M.D., F.A.C.C., of the Heart Group of 
Oklahoma, reflects that he stated that the veteran had 
incapacitating symptoms of coronary artery disease and 
angina, and "a significant amount of psychogenic overlay to 
his symptoms."  Although arguably relevant to the claim for 
secondary service connection for heart disease (which the 
Board is remanding) the letter contains no information 
relevant to the claim for direct service connection with was 
previously denied.  

After reviewing the entire record, the Board concludes that 
the evidence received subsequent to the original rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for cardiovascular disease.  What was 
previously 


lacking and is still lacking is competent evidence showing 
cardiovascular disease in service or being manifest to a 
compensable degree within a year of service, or competent 
evidence relating the current cardiovascular disease to some 
occurrence during service.  The veteran is not qualified to 
render such a medical decision.  Lay persons such as the 
veteran are not competent to give a medical opinion as to 
diagnosis or causation.  Therefore, the testimony is not new 
and material evidence, and is insufficient to reopen the 
claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The veteran has presented various articles which are to the 
effect that post-traumatic stress disorder may cause cardiac 
disease in veterans.  The Board notes that such articles are 
more relevant to the claim for secondary service connection 
which is being remanded.  To the extent that the articles 
suggest that trauma in service results in the subsequent 
development of heart problems, the Board concludes that the 
articles are not sufficient to reopen the claim.  These are 
studies which pertained to persons other than the veteran.  
Therefore, the articles cannot be said to contain medical 
opinion demonstrating that the veteran's current heat disease 
was attributable to any incident during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

In addition, the Board notes that the combat presumptions, 
assuming they are applicable, cannot substitute for competent 
evidence linking a current disorder to service.  While 
38 U.S.C.A. § 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).   

In summary, the evidence received subsequent to the June 1996 
rating decision is cumulative and redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in 


order to fairly decide the merits of the claim for service 
connection for cardiovascular disease.  The additional 
evidence is not "new" and "material," as defined in 38 C.F.R. 
§ 3.156(a), and the veteran's claim for service connection 
for cardiovascular disease is not reopened.

III.  Entitlement To An Effective Date Earlier Than July 12, 
1999, For A Grant Of Service Connection For Post-Traumatic 
Stress Disorder.

The veteran seeks an earlier effective date for a grant of 
service connection for PTSD.  Generally, the effective date 
of the grant of service connection is the date following 
separation from service, if the claim is received within one 
year of that date. Otherwise, the effective date is the date 
VA receives the claim. 38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400(b)(2).

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400(r).  However, where the new and 
material evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service. 38 C.F.R. § 3.400(q)(2).

In Spencer v. Brown, 4 Vet. App. 283 (1993), the United 
States Court of Appeals for Veterans Claims (Court) explained 
the following:

[W]here the claim is reopened on the basis of new and 
material evidence from service department reports, VA 
has consistently treated it as a true 'reopening' of the 
original claim and a review of the former disposition in 
light of the service department reports which were 
considered to have been lost or mislaid, and the award 
of benefits is made retroactive to the date of the 
original claim. See 38 C.F.R. § 3.400(q)(2) (1991); VA 
G.C. Digested Opinion, July 17, 1984 (stating that § 
3.400(q)(2) reflects 'a longstanding VA policy treating 
supplemental service department records correcting prior 
erroneous reports as providing a basis for an award for 
benefits based on the veteran's original claim' . . . .)

Spencer, 4 Vet. App. at 293.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim. 
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the RO received the veteran's initial claim for 
service connection for PTSD on September 27, 1995.  The RO 
denied this claim in a rating decision dated in June 1996 
based, in part, on a finding that there was no evidence that 
he had service in Vietnam.  The evidence at that time 
included medical evidence showing a diagnosis of PTSD, but no 
corroboration of a stressor.  

Thereafter, the veteran did not perfect his appeal.  That 
rating decision thus became final and, in order to reopen it, 
the veteran was required to submit new and material evidence. 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran did not submit another claim for service 
connection for PTSD, formal or otherwise, until July 1999.  
Thereafter, in conjunction with that claim, the RO associated 
additional service department records with the veteran's 
claim file.  


Based on information found in these newly available service 
department records, which reflected that the veteran had 
service in Vietnam and was in an area which had enemy 
activities, the RO reopened and granted the veteran's claim.

In various written statements submitted during the course of 
this appeal, the veteran and his attorney asserted that the 
grant of service connection for PTSD should be assigned an 
effective date that corresponds to the date he filed his 
initial claim for service connection for PTSD.  He argued 
that the RO eventually granted his claim based on service 
department records that were available, but not of record, at 
the time of the original denial of the claim.  

In light of the fact that the veteran's initial claim of 
entitlement to service connection for PTSD was reopened and 
granted on the basis of information found in service 
department records that were not of record at the time of the 
RO's initial decision, the Board must assign an effective 
date for the grant of service connection for PTSD that 
corresponds to the date of receipt of the initial claim, 
which, in this case, is September 27, 1995.  In conclusion, 
the criteria for entitlement to an earlier effective date for 
a grant of service connection for PTSD have been met. 


ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for cardiovascular 
disease, and the petition to reopen is denied.

2.  An effective date of September 27, 1995, for a grant of 
service connection for PTSD, is granted.


REMAND

The veteran, through his attorney, contends that blood 
pressure readings taken during service demonstrate that 
hypertension had its onset during that period of time.  In 
reviewing the veteran's service medical records, the Board 
notes that the report of a medical examination conducted upon 
entrance into service reflects that his blood pressure 
reading at that time when sitting was 135/80, and his pulse 
was 84 sitting, 114 after exercise, and 100 two minutes 
later.  The report of a medical examination conducted in 
January 1967 reflects that his blood pressure reading was 
118/90.  The Board has noted that the veteran's attorney has 
expressed her belief that the record indicates a reading of 
168/90; however, the Board's interpretation of this evidence 
is that 118/90 is the actual recorded number.  The report of 
a medical history given by the veteran in an examination 
conducted in June 1967 for the purpose of his separation from 
service reflects that the blood pressure reading was 118/78.  
Post service records dated in 1981 reflect diagnosis and 
treatment for hypertension.  

The Board also notes that the veteran and his attorney also 
contend that the veteran's heart disease and hypertension 
were caused or aggravated by his service-connected post-
traumatic stress disorder.  

The Board finds that additional action is required with 
respect to the claims before the Board may conduct appellate 
review.  First, the Board notes that the duty to assist 
notification letter which was provided to the veteran in May 
2005 only included the information for establishing direct 
service connection.  A separate page of information which 
reflects how to establish secondary service connection was 
not included with that letter.  

The Board also notes that the duty to assist includes 
providing a medical examination and obtaining medical 
opinions when needed to evaluate a claim.  The Board 
concludes that a VA hypertension examination would allow an 
opportunity to obtain a useful medical opinion regarding the 
etiology of the veteran's hypertension.  The Board notes that 
the report of a VA heart disease examination conducted in 
August 2004 included an opinion which pertained only to heart 
disease rather than hypertension.  



Finally, the Board notes that because finality does not apply 
to the claim for secondary service connection for coronary 
artery disease, that issue should be considered by the RO 
without the application of the new and material evidence 
standard.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
duty-to assist notification letter for 
his hypertension claim which includes the 
information about what evidence is need 
to establish a claim for secondary 
service connection.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the purpose of affording the veteran a 
hypertension examination.  The examiner 
is requested to review the evidence 
contained in the claims file (summarized 
above), particularly the service medical 
records showing blood pressure readings, 
and offer an opinion as to whether these 
readings reflect the presence of 
hypertension.  The examiner should also 
offer an opinion as to whether the 
veteran's service connected post-
traumatic stress disorder caused or 
aggravated his hypertension.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report that the appellant's medical 
records were reviewed.  

3.  The RO should review the additional 
evidence that has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  The claim for secondary service 
connection for coronary artery disease 
should be considered on a de novo basis 
without the application of the new and 
material evidence standard.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	CONSTANCE B. TOBIAS	RAYMOND F. FERNER
	             Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                             MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


